


110 HR 4334 IH: To amend title 37, United States Code, to ensure that a

U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4334
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2007
			Mr. McHugh (for
			 himself and Mr. Hunter) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 37, United States Code, to ensure that a
		  member of the uniformed services who no longer satisfies the eligibility
		  conditions for receipt of a bonus or similar benefit because of the death of
		  the member or the retirement or separation of the member due to injury,
		  illness, or other impairment will still receive the balance of the bonus or
		  similar benefit and is not required to repay any portion of the bonus or
		  similar benefit previously paid.
	
	
		1.Effect of death or retirement
			 or separation of a member of the uniformed services due to injury, illness, or
			 other impairment on entitlement to bonus or similar payments
			(a)Limitations on
			 repayment; continued paymentSection 303a(e) of title 37, United States
			 Code, is amended—
				(1)in paragraph
			 (1)—
					(A)by striking
			 A member and inserting Except as provided in paragraphs
			 (2) and (3), a member; and
					(B)by striking
			 , except in certain circumstances authorized by the Secretary
			 concerned;
					(2)by redesignating
			 paragraphs (2), (3), and (4) as paragraphs (4), (5), and (6),
			 respectively;
				(3)in paragraph (4), as so redesignated, by
			 striking may be granted in the first sentence and inserting
			 may be granted under paragraph (3);
				(4)in paragraph
			 (6)(B), as so redesignated, by striking paragraph (3)(B) and
			 inserting paragraph (5)(B); and
				(5)by inserting after
			 paragraph (1) the following new paragraphs:
					
						(2)(A)If a member of the
				uniformed services who is entitled to a bonus or similar benefit no longer
				satisfies the eligibility requirements for continued receipt of the bonus or
				similar benefit because of the death of the member or the retirement or
				separation of the member under chapter 61 of title 10 due to an injury,
				illness, or other impairment, not incurred as a result of the member’s own
				misconduct, the Secretary concerned—
								(i)may not require the member or the
				member’s estate to repay to the United States the unearned portion of the bonus
				or similar benefit previously paid; and
								(ii)shall pay any portion of the bonus or
				similar benefit not yet paid as provided by subparagraph (B).
								(B)In the case of the death of a member
				described in subparagraph (A), the Secretary concerned shall include the amount
				of any unpaid portion of a bonus or similar benefit in the final pay of the
				deceased member. In other cases, the unpaid portion of the bonus or similar
				benefit shall be paid to the member as soon as practicable, but not later than
				90 days following the date of the retirement or separation of the
				member.
							(3)(A)In the case of circumstances not covered by
				paragraph (2), the Secretary concerned may grant an exception to the repayment
				requirements of paragraph (1) for a member of the uniformed services otherwise
				subject to the repayment requirements if the Secretary determines that imposing
				the repayment requirements would be—
								(i)contrary to personnel policy or
				management objectives;
								(ii)against equity and good conscience;
				or
								(iii)contrary to the best interests of
				the United States.
								(B)In addition to granting an exception for a
				member under subparagraph (A) to the repayment requirements, the Secretary
				concerned may authorize the continued payment of any portion of a bonus or
				similar benefit not yet paid to a member who is unable to fulfill the
				eligibility requirements for receipt of the bonus or similar benefit, subject
				to the Secretary making the determination required by subparagraph (A).
							(C)The grant of an exception under
				subparagraph (A), the authorization for the continued payment of a bonus or
				similar benefit under subparagraph (B), and the determinations required by such
				subparagraphs shall be made by the Secretary concerned on a case-by-case
				basis.
							.
				(b)Retroactive
			 application of amendmentParagraphs (2) and (3) of section 303a(e)
			 of title 37, United States Code, as added by subsection (a), shall apply with
			 respect to members of the uniformed services who were entitled to a bonus or
			 similar benefit (as defined in such section) during the period beginning on
			 September 11, 2001, and ending on the date of the enactment of this Act, but
			 who no longer satisfied the eligibility requirements for continued receipt of
			 the bonus or similar benefit because of the death, retirement, or separation of
			 the member during that period due to an injury, illness, or other impairment,
			 not incurred as a result of the member’s own misconduct.
			
